Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000879
                                                      30-JAN-2013
                                                      02:39 PM



                         SCAD-12-0000879

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                  CRAIG K. FURUSHO, Respondent.


                       ORIGINAL PROCEEDING
                (ODC 07-173-8633 and 09-105-8828)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Supreme Court of the State of
Hawai#i, the Stipulation of Facts, Conclusions of Law and
Proposed Recommendation for Discipline reached by Respondent
Craig K. Furusho and the Office of Disciplinary Counsel (ODC),
and the record, it appears Respondent Furusho in one matter
failed to timely file required documents in probate court, failed
to follow court rules and orders regarding those submissions, and
failed to reasonably communicate with the client in the matter,
resulting in a four-year delay in the resolution of a
guardianship and financial injury to the client.    In the second
matter, it appears Respondent Furusho failed to keep his client
apprised of the status of a lawsuit, upon its dismissal failed to
file the required documents in the circuit court for its
reinstatement, causing injury to the client, and failed to
provide an accounting to the client in a timely manner.    This
court concludes Respondent Furusho’s conduct constitutes nineteen
separate violations of the Hawai#i Rules of Professional Conduct
(HRPC), specifically multiple violations of HRPC Rules 1.2(a),
1.3, 1.4(a), 1.4(b), 3.2, 3.4(e), 1.15(f)(3), and 1.16(d).     In
aggravation, we find Respondent Furusho (1) has a 2006 informal
admonition for his failure to timely file a pretrial statement
and a petition with the probate court for approval of a personal
injury settlement, in violation of HRPC Rules 1.3, 1.4(a),
1.4(b), 3.2, 3.4(e), 8.1(b) and 8.4(d), (2) committed multiple
violations in the present matter, (3) has substantial experience
in the practice of law, and (4) we discern a pattern of
misconduct, as the previous disciplinary matter and the two
complaints in the present matter all involve violations of HRPC
Rules 1.3, 1.4, and 3.2.   In mitigation, we find Respondent
Furusho has expressed sincere remorse, has reimbursed his clients
for identifiable costs and fees incurred due to his lack of
diligence, his actions were absent a dishonest or selfish motive,
he fully and freely cooperated with ODC and the Disciplinary
Board throughout the proceedings, including agreeing to
participate in a Voluntary Settlement Conference, and, most
importantly, has an excellent reputation in the community for his
character, professionalism, and extensive pro bono work, both in
representing individual indigent clients in criminal and civil

                                 2
matters and in donating his time to charitable causes and
institutions.   This court views with great concern the pattern of
misconduct it discerns, and, but for the strong mitigating
factors present, would impose, at a minimum, some period of
suspension upon Respondent Furusho.     However, in light of the
mitigating factors present,
          IT IS HEREBY ORDERED that Respondent Craig K. Furusho
is publicly censured by the Supreme Court of the State of
Hawai#i, pursuant to Rule 2.3(a)(3) of the Rules of the Supreme
Court of the State of Hawai#i (RSCH).
          IT IS FURTHER ORDERED that Respondent Furusho shall
complete, at his own expense and within 180 days after the date
of entry of this order, a Practicing Attorneys Liability
Management Society course addressing the shortcomings in the
case-management system in his law practice, and shall submit
proof of completion to this court and to the Disciplinary Board
within 10 days of completion of said course.
          IT IS FURTHER ORDERED that Respondent Furusho shall pay
all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as authorized by RSCH Rule 2.3(c).
          DATED: Honolulu, Hawai#i, January 30, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack


                                 3